SADLER and McGHEE, Justices (concurring in part and dissenting in part). Wé concur in so much of the majority-opinion as affirms the judgment for compensatory damages against defendants, Clear and Dunivan, jointly and severally, and likewise concur in that portion of the majority opinion which disposes of the plaintiff’s cross-appeal adversely to him. We dissent from the majority’s refusal to sustain the award of punitive damages against Clear and Dunivan in the sum of $100 each. We have no quarrel with the rule requiring apportionment of punitive damages against joint tortfeasors according to the degree of culpability of each, as stated in Wilson v. Savino, 10 N.J.L. 11, 89 A.2d 399. Indeed, we heartily approve what is there said on the subject. But we disagree with the majority opinion because of its refusal to give effect to the jury’s verdict, after proper instructions on the subject, finding the defendants equally culpable by returning a common judgment against them of $300. This verdict, interpreted in the light of the instructions, amounted to an award of punitive damages against each of three defendants in the sum of $100, that is, share and share alike. A verdict of $300 for punitive damages under instructions that the jury was privileged to award same in varying amounts against the three defendants, o'r such of them as were found to deserve such an award, prima facie, to say the least, was a finding that the defendants were equally culpable. Being liable severally, but not jointly, the dismissal as to one defendant should leave the verdict stand as to the other two against each of whom the plaintiff is entitled to judgment for $100. Accordingly, we dissent from the failure of the majority opinion to give plaintiff the benefit of the jury’s verdict in this particular.